


Exhibit 10.1(y)

 

FIRST AMENDMENT
TO
SAUER-DANFOSS CHANGE OF CONTROL AGREEMENT

 

This FIRST AMENDMENT (the “Amendment”) to the SAUER-DANFOSS CHANGE OF CONTROL
AGREEMENT (the “Agreement”) is made as of December 20, 2008, between Charles K.
Hall (the “Employee”) and SAUER-DANFOSS (US) Company, a Delaware corporation
(“Employer” or the “Company”).

 

WHEREAS, the Company and the Employee are parties to the Change In Control
Agreement dated as of March 8, 2004;

 

WHEREAS, Section 15 of the Agreement provides that the Agreement may be changed
by an instrument in writing signed by the parties thereto; and

 

WHEREAS, the Company and the Employee have determined that it is desirable to
make certain written amendments to the Agreement, in order to be compliant with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and that such written amendments, pursuant to IRS Notice
2007-86, are permitted to be made at any time on or before December 31, 2008.

 

NOW THEREFORE, in consideration of the mutual promises and agreements of the
parties, the Agreement is hereby amended effective as of December 20, 2008 in
the following particulars in order to ensure it is exempt from or compliant with
Code Section 409A in all regards:

 

1.             SUBPARAGRAPHS (I) THROUGH (IV) OF PARAGRAPH (B) OF SECTION 2 OF
THE AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE
FOLLOWING NEW SUBPARAGRAPHS (I) THROUGH (IV) AS A PART THEREOF:

 

“              (i)            An amount in cash equal to the Employee’s unpaid
base salary accrued through the date of termination of employment, accrued
vacation pay through the date of termination of employment, unreimbursed
business expenses incurred through the date of termination of employment, and
all other items earned by and owed to the Employee through and including the
date of termination (in full satisfaction for these amounts owed to the
Employee) which shall be payable in a lump sum no later than thirty (30) days
following the Employee’s date of termination of employment.

 

(ii)           An amount in cash equal to:

 

(A)          the actual annual incentive compensation the Employee would have
received, if any, under the Annual Management Performance Incentive Plan, or a
successor plan thereto (the “Annual Incentive Plan”), for the fiscal year which
includes his/her date of termination of employment and assuming that the
Employee had been employed through the payout date, multiplied by

 

(B)           a fraction (the numerator of which shall be the number of whole
months actually worked by the Employee during the Company’s fiscal year in which
the Employee’s date of termination of employment occurs and the denominator of
which shall be the number 12) (the “Pro Rata Annual Incentive”).

 

--------------------------------------------------------------------------------


 

The Pro Rata Annual Incentive shall be payable in a lump sum in accordance with
the terms of the relevant underlying Annual Incentive Plan and at the same time
payments are made to other Company executives pursuant to such Annual Incentive
Plan.

 


(III)          AN AMOUNT IN CASH EQUAL TO THE SUM OF EMPLOYEE’S ANNUAL BASE
SALARY AND TARGET INCENTIVE OPPORTUNITY UNDER THE ANNUAL INCENTIVE PLAN IN
EFFECT ON THE EMPLOYEE’S DATE OF TERMINATION OF EMPLOYMENT WITH SUCH AMOUNT
BEING PAYABLE AS FOLLOWS:


 


(A)          AN AMOUNT EQUAL TO THE LESSER OF:


 


(1)          THE SUM OF THE EMPLOYEE’S ANNUAL BASE SALARY PLUS TARGET INCENTIVE
OPPORTUNITY AS IN EFFECT ON THE EMPLOYEE’S DATE OF TERMINATION OF EMPLOYMENT; OR


 


(2)           TWO (2) TIMES THE EMPLOYEE’S BASE SALARY AS IN EFFECT ON THE
EMPLOYEE’S DATE OF TERMINATION OF EMPLOYMENT; OR


 


(3)           TWO (2) TIMES THE COMPENSATION LIMIT OF CODE SECTION 401(A) (17)
(I.E., $460,000 FOR 2008)


 

shall be paid to Employee in a lump sum no later than thirty (30) days following
the Employee’s date of termination of employment; and

 


(B)           AN AMOUNT, IF ANY, EQUAL TO:


 


(I)            THE SUM OF THE EMPLOYEE’S ANNUAL BASE SALARY PLUS TARGET
INCENTIVE OPPORTUNITY AS IN EFFECT ON THE EMPLOYEE’S DATE OF TERMINATION OF
EMPLOYMENT, REDUCED BY


 


(II)           THE AMOUNT PAID TO EMPLOYEE UNDER CLAUSE (A) IMMEDIATELY ABOVE


 


SHALL BE PAID TO EMPLOYEE IN A LUMP SUM NO LATER 30 DAYS FOLLOWING THE SEVEN
MONTH ANNIVERSARY OF THE EMPLOYEE’S DATE OF TERMINATION OF EMPLOYMENT.


 

(iv)          A amount in cash equal to ten percent (10%) of the Employee’s then
current annual base salary in lieu of health, dental, long-term disability, and
life insurance continuation with such amount being payable in a lump sum no
later than thirty (30) days following the Employee’s date of termination of
employment.  The Employee’s participation in these and all other similar
benefits shall cease upon the termination of Employee’s employment with the
Company under circumstance which entitle the Employee to the payments set forth
in this Section 2(iv)”

 

2.             PARAGRAPH (D) OF SECTION 2 OF THE AGREEMENT IS HEREBY DELETED IN
THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING NEW PARAGRAPH (D) AS A PART
THEREOF:

 

“              (D)           SUBSEQUENT RECALCULATION.  IN THE EVENT THE
INTERNAL REVENUE SERVICE SUBSEQUENTLY ADJUSTS THE EXCISE TAX COMPUTATION HEREIN
DESCRIBED, THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR THE FULL AMOUNT
NECESSARY TO MAKE THE EMPLOYEE WHOLE (LESS ANY AMOUNTS RECEIVED BY THE EMPLOYEE
THAT THE EMPLOYEE

 

2

--------------------------------------------------------------------------------


 

WOULD NOT HAVE RECEIVED HAD THE COMPUTATIONS INITIALLY BEEN COMPUTED AS
SUBSTANTIALLY ADJUSTED), INCLUDING THE VALUE OF ANY UNDERPAID EXCISE TAX, AND
ANY RELATED INTEREST AND/OR PENALTIES DUE TO THE INTERNAL REVENUE SERVICE.  ANY
SUCH REIMBURSEMENT UNDER THIS PARAGRAPH (D) SHALL BE MADE BY THE COMPANY TO THE
EMPLOYEE NO LATER THAN THE DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE EMPLOYEE IS ASSESSED AND PAYS ANY SUCH ADDITIONAL
AMOUNTS TO THE IRS. ”

 

*              *              *              *              *

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of this 20th day of December, 2008.

 

SAUER-DANFOSS (US) COMPANY

 

 

 

 

 

By:

/s/ Ronald C. Hanson

 

 

Ronald C. Hanson

 

 

Vice President — Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Charles K. Hall

 

CHARLES K. HALL

 

 

3

--------------------------------------------------------------------------------
